Case 8:14-cv-00100-AG-JDE Document 212 Filed 11/21/19 Page1lof8 Page ID #:6891

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA J S-6

CIVIL MINUTES —- GENERAL
Case No. SACV 14-0100 AG (JDEx) Date November 21, 2019
Title LANG VAN, INC. v. VNG CORPORATION, ET AL.

 

 

 

Present: The Honorable ANDREW J. GUILFORD

 

 

Melissa Kunig Not Present
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:

[IN CHAMBERS] ORDER REGARDING DEFENDANT’S MOTION TO
DISMISS (DKT. NO. 172)

In this copyright action, Plaintiff Lang Van, Inc. alleges that Defendant VNG Corporation
(“VNG”), through its Zing Music App, infringed on thousands of PlaintifPs copyrights in
musical recordings. In July 2014, Plaintiff filed a First Amended Complaint that was nearly
identical to the original complaint. A few months later, this Court dismissed the case for lack
of personal jurisdiction, but that decision was appealed and vacated to allow for additional
jurisdictional discovery. Now, Defendant moves to dismiss Plaintiff's Second Amended
Complaint (Dkt. No. 145-1, “SAC”) for lack of personal jurisdiction, forum non conveniens, and
failure to state a claim.

The Court GRANTS Defendant’s renewed Motion to Dismiss. (Dkt. No. 172.)

1. PRELIMINARY MATTERS

Both parties spent over 80 pages on evidentiary objections and responses to each other’s
briefs. (See Plaintiffs’ Evidentiary Objections, Dkt. No. 194.; Defendant’s Evidentiary
Objections, Dkt. No. 205.) Where, as here, the parties file numerous objections to a motion,
it’s “often unnecessary and impractical for a court to methodically scrutinize each objection
and give a full analysis of each argument raised.” See Doe v. Starbucks, Inc., No. SACV 08-00582
AG (CWs), 2009 WL 5183773, at *1 (C.D. Cal. Dec. 18, 2009). That is particularly true when
most of the objections appear to be boilerplate. For example, Document 194 includes “Lack
of foundation” on almost every objection, without any explanation. And twice, when the
objections don’t state “Lack of foundation,” it states only “Relevance.” This Court relies on

 

CIVIL MINUTES — GENERAL
Page 1 of 8
Case 8:14-cv-00100-AG-JDE Document 212 Filed 11/21/19 Page 2of8 Page ID #:6892

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL
Case No. SACV 14-0100 AG (JDEx) Date November 21, 2019
Title LANG VAN, INC. v. VNG CORPORATION, ET AL.

 

 

only relevant evidence, and where there is such relevance, such objection is overruled. In all
events, during extensive oral argument over all issues in this Order, no mention was made
concerning objections. So here, the Court notes the following. To the extent any of the
objected-to evidence is relied on in this order, those objections are overruled. Any remaining
objections are also overruled as moot. See Burch v. Regents of Univ. of Cal., 433 F. Supp.2d 1110,
1118 (E.D. Cal. 2006).

Further, Plaintiff asserts that Defendant has waived the right to re-assert lack of personal
jurisdiction as a defense in this case, while at the same time concedes that Defendant “may
have complied with the technical requirements of [Federal] Rule [of Civil Procedure] 12(h).”
(Dkt. No. 186 at 14-15.) The Court finds that Defendant has not waived the right to re-assert
lack of personal jurisdiction.

2. BACKGROUND

Headquartered in Westminster, California, Lang Van is a leading producer and distributor of
Vietnamese music and entertainment. (SAC §J 11-12.) It has the “largest library of content of
any Vietnamese production company, owning the copyrights to more than 12,000 songs and
600 original programs.” (Id. J 16.) Lang Van also has contracts with “various Vietnam-based
production companies to distribute their titles internationally.” Ud ¥ 15.)

VNG is a Vietnam corporation with its principal place of business in Ho Chi Minh City,
Vietnam. (Id. J 6.) While it began in 2004 as a gaming company, VNG launched the Zing
Music Website (Zing-vn) in 2007 to make “massive amounts of music available for download
to site visitors.” (Id. J§] 17-20.) This content includes thousands of Lang Van’s copyrighted
works, offered to site visitors for free. (Id. JJ] 2, 81.) The website has approximately 20 million
users and is one of the most popular sites in Vietnam. (Id JJ] 24, 26.) Lang Van has received
no compensation from VNG for the use of its copyrighted works. (Id. ¥ 9.)

 

CIVIL MINUTES — GENERAL
Page 2 of 8
Case 8:14-cv-00100-AG-JDE Document 212 Filed 11/21/19 Page 3of8 Page ID #:6893

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL
Case No. SACV 14-0100 AG (JDEx) Date November 21, 2019
Title LANG VAN, INC. v. VNG CORPORATION, ET AL.

 

 

3. PERSONAL JURISDICTION

Defendant asks the Court to dismiss the case against it for lack of personal jurisdiction.
Plaintiff argues that the Court has specific jurisdiction over Defendant. The Court finds, once
again, that jurisdiction over Defendant is lacking.

3.1 Legal Standard

A district court has personal jurisdiction over an out-of-state defendant if two things are true:
(1) jurisdiction exists under the forum state’s long-arm statute, and (2) the assertion of
personal jurisdiction is consistent with the limitations of the due process clause. Pac. Av.
Trading Co. v. M/V Main Express, 758 F.2d 1325, 1327 (9th Cir. 1985). “Because California’s
long-arm jurisdictional statute is coextensive with federal due process requirements, the
jurisdictional analyses under state law and federal due process are the same.” Schwarzenegger v.
Fred Martin Motor Co., 374 F.3d 797, 800-01 (9th Cir. 2004).

“For a court to exercise personal jurisdiction over a nonresident defendant consistent with
due process, that defendant must have ‘certain minimum contacts' with the relevant forum
‘such that the maintenance of the suit does not offend traditional notions of fair play and
substantial justice.” CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1073 (9th Cir. 2011)
(quoting Int] Shoe Co. v. Washington, 326 U.S. 310, 316 (1954)).

3.2 Specific Jurisdiction Over Defendant

Plaintiff argues the Court has specific jurisdiction over Defendant because its claims relate to
Defendant’s contacts with California. The Court disagrees. Specific jurisdiction exists where

the following three prong test is satisfied.

(1) The non-resident defendant must purposefully direct his activities or consummate
some transaction with the forum or resident thereof; or perform some act by which he
purposefully avails himself of the privilege of conducting activities in the forum,

thereby invoking the benefits and protections of its laws;

 

CIVIL MINUTES — GENERAL
Page 3 of 8
Case 8:14-cv-00100-AG-JDE Document 212 Filed 11/21/19 Page 4of8 Page ID #:6894

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL
Case No. SACV 14-0100 AG (JDEx) Date November 21, 2019
Title LANG VAN, INC. v. VNG CORPORATION, ET AL.

 

 

(2) the claim must be one which arises out of or relates to the defendant’s forum-
related activities; and

(3) the exercise of jurisdiction must comport with fair play and substantial justice, te. it

must be reasonable.

Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004). “If the plaintiff
succeeds in satisfying both of the first two prongs, the burden then shifts to the defendant to
present a compelling case that the exercise of jurisdiction would not be reasonable.” Id.

(internal quotations omitted).
3.2.1 Purposeful Direction

Plaintiff argues the first prong of the specific jurisdiction test, requiring the defendant’s
purposeful direction of activities to the forum state, is satisfied under the “effects test”
established by the Supreme Court in Ca/der v. Jones, 465 U.S. 783 (1984), and applied by the
Ninth Circuit in various cases. Defendant argues the Supreme Court’s decision in Walden v.
Fiore, 134 S.Ct. 1115 (2014) clarifies the rule and counsels the Court against exercising
jurisdiction based on the “effects test.” The Court agrees with Defendant.

3.2.1.1 The Effects Test

The effects test arises from Calder v. Jones, where the Supreme Court held that a California
court properly asserted jurisdiction in a libel case concerning an article written in Florida. 465
US. at 791. The defendants were employees of the National Enquirer, a newspaper publisher
incorporated in Florida that enjoyed its highest circulation in California. Id. at 785. Aside from
their article that circulated in California, the defendants had few contacts with the state. The
plaintiff, on the other hand, lived and worked in California, and suffered harm when the
article was distributed there. Id. at 786, 789-90. In deciding that jurisdiction was proper, the
Supreme Court reasoned that the defendants “knew that the brunt of [plaintiffs] injury would

 

CIVIL MINUTES — GENERAL
Page 4 of 8
Case 8:14-cv-00100-AG-JDE Document 212 Filed 11/21/19 Page5of8 Page ID #:6895

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL
Case No. SACV 14-0100 AG (JDEx) Date November 21, 2019
Title LANG VAN, INC. v. VNG CORPORATION, ET AL.

 

 

be felt . . . in the state in which she lives and works and in which the National Enquirer has its
largest circulation.” Id. at 789-90.

Relying on Ca/der, the Ninth Circuit has applied a three-part effects test to similar cases,
requiring that “(1) [the defendant] committed an intentional act, (2) expressly aimed at the
forum state, (3) causing harm that the defendant knows is likely to be suffered in the forum
state.” Washington Shoe, 704 F.3d at 673 (internal quotations omitted). This test has been
applied to numerous copyright cases, with varying results. Compare Washington Shoe Co. v. A-Z
Sporting Goods Inc., 704 F.3d 668 (9th Cir. 2012) (upholding jurisdiction); Mavrix Photo, Inc. v.
Brand Technologies, Inc., 647 F.3d 1218 (9th Cir. 2011) (same); Brayton Purcell LLP v. Recordon ¢
Recordon, 606 F.3d 1124 (9th Cir. 2010) (same); Columbia Pictures Television v. Krypton Broad. of
Birmingham, Inc., 106 F.3d 284 (9th Cir. 1997) (same), rev'd on other grounds sub nom., Feltner v.
Columbia Pictures Television, Inc., 523 U.S. 340 (1998); with Pebble Beach Co. v. Caddy, 453 F.3d
1151 (9th Cir. 2006) (no jurisdiction); Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797 (9th
Cir. 2004) (same).

3.2.1.2 Walden v. Fiore

In Walden v. Fiore, the Supreme Court reversed the Ninth Circuit’s holding that personal
jurisdiction could be exercised in Nevada over a DEA agent who allegedly harmed the
plaintiffs—Nevada residents—by intentionally filing a false affidavit against them in Georgia.
Walden v. Fiore, 134 S.Ct. 1115, 1124 (2014). The agent had no connections of his own to
Nevada, but the Ninth Circuit panel thought it sufficient that he knew of the plaintiffs’
connection to that forum. Id. In reversing, the Supreme Court emphasized that “[t]he proper
question is not where the plaintiff experienced a particular injury or effect, but whether the
defendant’s conduct connects him to the forum in a meaningful way.” Id. at 1125.
Furthermore, it stated, “it is the defendant, not the plaintiff or third parties, who must create
contacts with the forum State.” Id. at 1126. The Supreme Court found insufficient contacts

between the defendant and Nevada, and so reversed the Ninth Circuit.

The Supreme Court distinguished Walden from Ca/der—the libel case concerning the National
Enquirer article—by noting that the defendants in Ca/der actually had meaningful contacts

 

CIVIL MINUTES — GENERAL
Page 5 of 8
Case 8:14-cv-00100-AG-JDE Document 212 Filed 11/21/19 Page6éof8 Page ID #:6896

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL
Case No. SACV 14-0100 AG (JDEx) Date November 21, 2019
Title LANG VAN, INC. v. VNG CORPORATION, ET AL.

 

 

with the forum state concerning the events that gave rise to the claims. In Ca/der, “the
reputational injury caused by the defendants’ story would not have occurred but for the fact
that the defendants wrote an article for publication in California that was read by a large
number of California citizens.” Id. at 1124. Moreover, “because publication to third persons is
a necessary element of libel, . . . the defendants’ intentional tort actually occurred in
California.” Id. Thus, the grounds for jurisdiction in Ca/der were not defendants’ knowledge
that they were harming a plaintiff who happened to live in California, but rather their
intentional act of writing a libelous article for broad publication in California. In other words,

jurisdiction was based on their own contacts with California.
3.2.1.3 Application to Defendant

While Plaintiff acknowledges in its Opposition that jurisdiction under the effects test “requires
something more” than a link between the harmed plaintiff and the forum, it still offers only
tenuous connections between Defendant and California. Plaintiff points to: (1) downloads of
the Zing MP3 App and visits to Zing MP3 by US. users; (2) Defendant’s app developer
agreements with Google and Apple; (3) advertisements on Zing MP3 directed at California;
and (4) Defendant’s U.S. trademark application for “VNG.” (Dkt. No. 186 at 11-25.) But
these facts don’t show that Defendant expressly aimed its conduct at California.

Concerning point (1), Plaintiff cites purported evidence of users in the U.S. generally accessing
Zing MP3 or downloading the Zing MP3 App but identifies no specific allegations in the SAC
or evidence that any U.S. user (other than someone acting at Plaintiffs direction) used Zing
MP3 to stream or download any of the recordings at issue. Where, as here, the plaintiff fails to
link the defendant’s forum contacts with the allegedly infringing activity, courts properly
dismiss for failure to establish specific jurisdiction. See Werner v. Dowlatsingh, 2:18-CV-03560-
CAS(FFMs), 2018 WL 6975142, *7-8 (C.D. Cal. Sept. 17, 2018) (finding no jurisdiction where
defendant’s California connections were not specific to allegedly infringing videos); Rosen v.
Terapeak, Inc., No. CV-15-00112-MWF (Ex), 2015 WL 12724071, at *8-9 (C.D. Cal. Apr. 28,
2015).

 

CIVIL MINUTES — GENERAL
Page 6 of 8
Case 8:14-cv-00100-AG-JDE Document 212 Filed 11/21/19 Page 7of8 Page ID #:6897

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL
Case No. SACV 14-0100 AG (JDEx) Date November 21, 2019
Title LANG VAN, INC. v. VNG CORPORATION, ET AL.

 

 

Defendant’s app developer contracts with Google and Apple are also insufficient to establish
that Defendant expressly aimed its conduct at California. Defendant’s agreement to a forum
selection clause for disputes with Apple and Google is not relevant to claims asserted by
Plaintiff, which is not a party to the app developer agreements. See Bibiyan v. Marjan Television
Network, Ltd., No. CV 18-1866-DMG (MRWs), 2019 WL 422664, at *3-4 (C.D. Cal. Feb. 4,
2019) (finding availability of defendant’s app on Google Play Store and Apple’s App Store had
“no bearing on whether Defendant intended to exploit Persian music video viewership market
in California”); Goes Int’) AB v. Wuxla, CV 13-7102 PA (Ex), 2014 WL 12617386, at *1 (C.D.
Cal. Apr. 7, 2014).

Finally, Defendant’s purported advertising and trademark application are insufficient to
establish jurisdiction over this action. First, “there is no evidence that advertising gave rise to
Plaintiffs claims, 1.e., that the advertising itself is a relevant contact for purposes of
jurisdiction over the copyright claims.” Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 243
F.Supp.2d 1073, 1086 (C.D. Cal. 2003). Because Plaintiff isn’t suing Defendant over the
display or content of any advertising on Zing MP3, these contacts aren’t relevant to
jurisdiction. See zd. Second, Defendant’s trademark application isn’t sufficient to establish
jurisdiction. Defendant registered “VNG” as a trademark in the United States under the
Madrid Protocol, which allowed Defendant to submit its application in Vietnam and to select

the United States as one of several countries in which to apply for trademark protection. (See
Dkt No. 200 at 8.)

Therefore, Plaintiff has failed to meet the first prong of the Ninth Circuit’s specific
jurisdiction test, the “purposeful direction” prong. Because all three prongs must be satisfied

to establish jurisdiction, this failure alone warrants dismissal.
3.2.3 Conclusion

In sum, Plaintiff has failed to show that Defendant has enough contacts with California for
the Court to exercise jurisdiction on these claims. Most importantly, Defendant didn’t

purposely direct its activities toward California. Therefore, Defendant’s renewed Motion to
Dismiss is GRANTED.

 

CIVIL MINUTES — GENERAL
Page 7 of 8
Case 8:14-cv-00100-AG-JDE Document 212 Filed 11/21/19 Page 8of8 Page ID #:6898

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL
Case No. SACV 14-0100 AG (JDEx) Date November 21, 2019
Title LANG VAN, INC. v. VNG CORPORATION, ET AL.

 

 

4. OTHER ARGUMENTS

In their very extensive papers, the parties make many arguments. For example, Defendant
asserts the Court should dismiss this case on forum non conveniens grounds and for failure to
state a claim under Federal Rule of Civil Procedure 12(b)(6). The Court has considered all

arguments in making this Order.

5. DISPOSITION

Defendant VNG’s renewed Motion to Dismiss is GRANTED. (Dkt. No. 172.)

Initials of Preparer mku

 

CIVIL MINUTES — GENERAL
Page 8 of 8
